984 So.2d 5 (2008)
Jane and John DOES
v.
Charles C. FOTI, Attorney General for the State of Louisiana, Eddie Jordan, District Attorney for the Parish of Orleans, Frank Minyard, Coroner for the Parish of Orleans, Rose Agnes Savoie, Cable News Network Inc., the Times-Picayune LLC, et al.
No. 2008-CC-1066.
Supreme Court of Louisiana.
June 20, 2008.
In re Times-Picayune LLC; Cable News Network Inc.;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 558055; to the Court of Appeal, First Circuit, No(s). 2007 CW 2151, 2007 CW 2147, 2007 CW 2142.
Granted. Consolidated with 2007-KK-1853 and 2007-KK-1870.